EXHIBIT 10.5










Schedule Prepared in Accordance with Instruction 2 to Item 601 of Regulation S-K




The Warrants dated February 29, 2008 are substantially identical in all material
respects except as to the warrantholder, the number of shares for which warrant
can be exercised, the exercise price and whether the warrant may be exercised on
a “net exercise (cashless)” basis.




Holder

Number of Shares

Exercise Price

Net Exercise Option

MapleRidge Insurance Services, Inc.

9,037,506

$.11065

No

MapleRidge Insurance Services, Inc.

9,037,506

$.16598

No

Heartland Services, Inc.

4,518,753

$.11065

Yes

GP Group, LLC

1,265,251

$.11065

Yes

 

 

 

 

.























--------------------------------------------------------------------------------




THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE PROVISIONS OF ANY
APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED
HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS
UNDER THE ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES
AND THE SECURITIES ISSUED UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED,
TRANSFERRED OR ASSIGNED, NOR MAY THIS WARRANT BE EXERCISED, EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.




COMMON STOCK PURCHASE WARRANT

Date of Issuance: February 29, 2008

For value received, Voyant International Corporation a Nevada  (the “Company”),
hereby grants to MapleRidge Insurance Services, Inc., a California S corporation
(“Lender”), or its permitted transferees and assigns, the right to purchase from
the Company a total of _________(“X”, as defined below) shares of the Company’s
common stock (“Common Stock”), at a price per share equal to $ ______ (the
“Initial Exercise Price”).  

This Warrant is being issued in connection with the Loan Agreement between
Voyant International Corporation and MapleRidge Insurance Services, Inc., dated
February 29, 2008 (the “Loan Agreement”).  Certain capitalized terms used herein
are defined in Section 4 hereof.

This Warrant is subject to the following provisions:

SECTION 1.  Exercise of Warrant.

(a)

Terms of Warrants; Exercise Period.  Subject to the terms of this Warrant, the
Registered Holder shall have the right, commencing on the date hereof and
expiring on the five-year anniversary hereof (the “Expiration Date”), to
exercise this Warrant, from time to time and in whole or in part, and receive
from the Company the number of Warrant Shares which the Registered Holder may at
the time be entitled to receive on exercise of this Warrant and payment of the
Exercise Price then in effect for the Warrant Shares.  To the extent not
exercised prior to the Expiration Date, this Warrant shall become void and all
rights thereunder and all rights in respect thereof under this Agreement shall
cease as of such time.

(b)

Exercise Procedure.

(i)

This Warrant shall be deemed to have been exercised on the date specified in a
written notice from the Registered Holder to the Company (the “Exercise Time”)
and within three














--------------------------------------------------------------------------------

business days following the Exercise Time, the Registered Holder shall deliver
the following to the Company:

(A)

a completed Exercise Agreement, as described in Section 1(c) below;

(B)

this Warrant; and

(C)

a check payable to the Company in an amount equal to the product of the Exercise
Price (as such term is defined in Section 2) multiplied by the number of Warrant
Shares being purchased upon such exercise (the “Aggregate Exercise Price”)

(ii)

Certificates for Warrant Shares purchased upon exercise of this Warrant shall be
delivered by the Company to the Registered Holder within five business days
after the date of the Exercise Time.  Unless this Warrant has expired or all of
the purchase rights represented hereby have been exercised, the Company shall
prepare a new Warrant, substantially identical hereto, representing the rights
formerly represented by this Warrant that have not expired or been exercised and
shall, within such five-day period, deliver such new Warrant to the Person
designated for delivery in the Exercise Agreement.

(iii)

The Warrant Shares issuable upon the exercise of this Warrant shall be deemed to
have been issued to the Registered Holder at the Exercise Time, and the
Registered Holder shall be deemed for all purposes to have become the record
holder of such Warrant Shares at the Exercise Time.

(iv)

The Company shall not close its books against the transfer of this Warrant or of
any Warrant Shares issued or issuable upon the exercise of this Warrant in any
manner which interferes with the timely exercise of this Warrant.  

(v)

The Company shall make any governmental filings or obtain any governmental
approvals necessary in connection with the exercise of this Warrant by the
Registered Holder.

(vi)

The Company shall at all times reserve and keep available out of its authorized
but unissued capital stock, solely for the purpose of issuance upon the exercise
of this Warrant, the maximum number of Warrant Shares issuable upon the exercise
of this Warrant.  All Warrant Shares that are so issuable shall, when issued and
upon the payment of the Exercise Price therefor, be duly and validly issued,
fully paid and nonassessable and free from all taxes, liens and charges.  The
Company shall take all such actions as may be necessary to assure that all such
Warrant Shares may be so issued without violation by the Company of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which securities of the Company may be listed (except
for official notice of issuance which shall be immediately delivered by the
Company upon each such issuance).

(c)

Exercise Agreement.  Upon any exercise of this Warrant, the Registered Holder
shall deliver an Exercise Agreement in the form set forth in Exhibit I hereto,
except that if the Warrant Shares are not to be issued in the name of the Person
in whose name this Warrant is registered, the Exercise Agreement shall also
state the name of the Person to whom the certificates for the Warrant Shares are
to be issued, and if the number of Warrant Shares to be issued does not include
all the














--------------------------------------------------------------------------------

Warrant Shares purchasable hereunder, it shall also state the name of the Person
to whom a new Warrant for the unexercised portion of the rights hereunder is to
be issued.

SECTION 2.  Adjustment of Exercise Price and Number of Shares.  In order to
prevent dilution of the rights granted under this Warrant, the Initial Exercise
Price shall be subject to adjustment from time to time as provided in this
Section 2 (such price or such price as last adjusted pursuant to the terms
hereof, as the case may be, is herein called the “Exercise Price”), and the
number of Warrant Shares obtainable upon exercise of this Warrant shall be
subject to adjustment from time to time as provided in this Section 2.

(a)

Reorganization, Reclassification, Consolidation, Merger or Sale.  In case of any
reclassification, capital reorganization, consolidation, merger, sale of all or
substantially all of the Company’s assets to another Person or any other change
in the Common Stock of the Company, other than as a result of a subdivision,
combination, or stock dividend provided for in Section 2(b) below (any of which,
a “Change Event”), then, as a condition of such Change Event, lawful provision
shall be made, and duly executed documents evidencing the same from the Company
or its successor shall be delivered to the Registered Holder, so that the
Registered Holder shall have the right at any time prior to the expiration of
this Warrant to purchase, at a total price equal to that payable upon the
exercise of this Warrant (subject to adjustment of the Exercise Price as
provided in Section 2), the kind and amount of shares of stock and other
securities and property receivable in connection with such Change Event by a
holder of the same number of shares of Common Stock as were purchasable by the
Registered Holder immediately prior to such Change Event.  In any such case
appropriate provisions shall be made with respect to the rights and interest of
the Registered Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities and property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the purchase price per share payable hereunder, provided the aggregate purchase
price shall remain the same.

(b)

Subdivisions, Combinations and Other Issuances.  If the Company shall at any
time prior to the expiration of this Warrant (i) subdivide its Common Stock, by
split up or otherwise, or combine its Common Stock, or (ii) issue additional
shares of its Common Stock or other equity securities as a dividend with respect
to any shares of its Common Stock, the number of shares of Common Stock issuable
on the exercise of this Warrant shall forthwith be proportionately increased in
the case of a subdivision of stock, or proportionately decreased in the case of
a combination. Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Warrant Shares purchasable under this Warrant (as adjusted) shall remain the
same.  Any adjustment under this Section 2(b) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.

(c)

Issuance of New Warrant.  Upon the occurrence of any of the events listed in
this Section 2 that results in an adjustment of the type, number or exercise
price of the securities underlying this Warrant, the Registered Holder shall
have the right to receive a new warrant reflecting such adjustment upon the
Registered Holder tendering this Warrant in exchange.  The new warrant shall
otherwise have terms identical to this Warrant.














--------------------------------------------------------------------------------

(d)

Notices.

(i)

The Company shall give written notice to the Registered Holder of this Warrant
at least 10 days prior to the date on which the Company closes its books or
takes a record for determining rights to vote with respect to any event
described in this Section 2 or any dissolution or liquidation.

(ii)

The Company shall also give written notice to the Registered Holder of this
Warrant at least 10 days prior to the date on which any event described in this
Section 2 or any dissolution or liquidation shall take place.

SECTION 3.  Registration Rights.  

(a)

Demand Registration.  

(i)

As soon as practicable, but in no event later than the Filing Deadline, the
Company shall file with the SEC a Registration Statement on Form SB-2 covering
the resale of all the Registrable Securities.  If Form SB-2 is unavailable for
such a Registration, the Company shall register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Holders of
at least a majority of the Registrable Securities and undertake to register the
Registrable Securities on Form SB-2 as soon as such form is available, provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form SB-2 covering
the Registrable Securities has been declared effective by the SEC.  The Company
shall use its reasonable best efforts to have such Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Effectiveness Deadline.

(ii)

The Company shall prepare and file with the SEC such amendments and supplements
to the Registration Statement filed under this Section 3(a)(i) as may be
reasonably necessary to keep such Registration Statement effective until all
Registrable Securities have been sold pursuant to such Registration Statement or
pursuant to Rule 144, or may be sold without restriction pursuant to Rule 144.
 The Company shall comply with the provisions of the Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during such period in accordance with the intended methods of disposition by the
Holders as set forth in such Registration Statement  

(iii)

In the event the Registration Statement required to be filed with the SEC
pursuant to Section 3(a)(i) is not filed with the SEC by the Filing Deadline,
the Company shall issue to the Registered Holder an additional warrant for each
30-day period (or a portion thereof) during which time such Registration
Statement has not been filed with the SEC, which additional warrants shall be
issued on the last day of each 30-day period commencing on the Filing Deadline.
 In addition, if the Registration Statement required to be filed with the SEC
pursuant to Section 3(a)(i) is not declared effective by the SEC by the
Effectiveness Deadline, the Company shall issue to the Registered Holder an
additional warrant for each 30-day period (or a portion thereof) during which
time such Registration Statement has not been declared effective by the SEC,
which additional warrants shall be issued on the last day of each 30-day period
commencing on the Effectiveness Deadline.   Each additional warrant shall be
exercisable for that number of shares equal to 1% of the














--------------------------------------------------------------------------------

number of shares for which this Warrant is exercisable on the date of issuance
of such additional warrant, with an exercise price per share equal to that of
this Warrant on such date. If the Company is advised by legal counsel that the
filing of the registration statement may preclude the private placement of
securities in a PIPE transaction prior to the effectiveness of the registration
statement, the Filing Deadline shall be delayed until within ten (10) business
days following the earlier of (a) the completion of any larger PIPE financing
following the Loan and (b) the day on which the Company no longer is so advised
that the filing of the registration statement may preclude the private placement
of securities in a PIPE transaction.

(b)

Piggyback Registration.  

(i)

If, at any time commencing on the date hereof and expiring on the Expiration
Date, the Company proposes to file a Registration Statement (other than under a
Registration Statement pursuant to Form S-8 or Form S-4) to register its
securities, and all of the Registrable Securities are not then covered by an
effective Registration Statement, the Company shall: (A) give written notice by
registered mail, at least 20 days prior to the filing of such Registration
Statement to the Holders of its intention to do so; and (B) include all
Registrable Securities in such Registration Statement with respect to which the
Company has received written requests for inclusion therein within 15 days of
actual receipt of the Company’s notice.

(ii)

The Company shall have the right at any time after it shall have given written
notice pursuant to this Section 3(a) (irrespective of whether a written request
for inclusion of any Registration Securities shall have been made) to elect not
to file any such Registration Statement, or to withdraw the same after the
filing but prior to the effective date thereof.

(iii)

If the Registration Statement pursuant to this Section 3(a) relates to a firmly
underwritten public offering and the managing underwriter(s) advise the Company
in writing that in their opinion the number of securities proposed to be
included in the Registration Statement (including the Registrable Securities)
exceeds the number of securities which can be sold therein without adversely
affecting the marketability of the public offering, the Company will include in
such Registration Statement the number of securities requested to be included
which in the opinion of such underwriter(s) can be sold without adversely
affecting the marketability of the offering, pro rata among the respective
holders of all securities proposed to be included in the Registration Statement.
 

(c)

Covenants of the Company with Respect to Registration.  In connection with each
Registration under this Section 3, the Company covenants and agrees as follows:

(i)

The Company shall use its best efforts to have any Registration Statement
declared effective at the earliest practicable time.  The Company will promptly
notify each Holder of included Registrable Securities and confirm such advice in
writing, (A) when such Registration Statement becomes effective, (B) when any
post-effective amendment to such Registration Statement becomes effective and
(C) of any request by the SEC for any amendment or supplement to such
Registration Statement or any prospectus relating thereto or for additional
information.

(ii)

The Company shall furnish to each Holder of included Registrable Securities such
number of copies of such Registration Statement and of each such amendment and
supplement














--------------------------------------------------------------------------------

thereto (in each case including each preliminary prospectus and summary
prospectus) in conformity with the requirements of the Act, and such other
documents as such Holders may reasonably request in order to facilitate their
disposition of the Registrable Securities.

(iii)

If at any time the SEC should institute or threaten to institute any proceedings
for the purpose of issuing a stop order suspending the effectiveness of any
Registration Statement, the Company will promptly notify each Registered Holder
of Registrable Securities and will use all reasonable efforts to prevent the
issuance of any such stop order or to obtain the withdrawal thereof as soon as
possible.  

(iv)

The Company will use its good faith reasonable efforts and take all reasonably
necessary action which may be required in qualifying or registering the
Registrable Securities included in a Registration Statement for offering and
sale under the securities or blue sky laws of such states as reasonably are
required by the Holders, provided that the Company shall not be obligated to
execute or file any general consent to service of process or to qualify as a
foreign corporation to do business under the laws of any such jurisdiction.

(v)

The Company shall use its good faith reasonable efforts to cause such
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities of the United
States or any State thereof as may be reasonably necessary to enable the
Holder(s) thereof to consummate the disposition of such Registrable Securities.

(vi)

The Company shall deliver promptly to each Holder that has included Registrable
Securities in a Registration Statement and to the managing underwriter, if any,
copies of all correspondence between the SEC and the Company, its counsel or
auditors and all non-privileged memoranda relating to discussions with the SEC
or its staff with respect to the Registration Statement and permit each such
Holder and underwriter to do such investigation, upon reasonable advance notice,
with respect to information contained in or omitted from the Registration
Statement as it deems reasonably necessary to comply with applicable securities
laws or rules of the NASD.  Such investigation shall include access to books,
records and properties and opportunities to discuss the business of the Company
with its officers and independent auditors, all to such reasonable extent and at
such reasonable times and as often as any such Holder shall reasonably request.

(vii)

All expenses incident to the Company’s performance of or compliance with this
Agreement, including without limitation all registration and filing fees, legal
opinions for shareholder certificates, fees and expenses of compliance with
securities or blue sky laws, printing expenses, messenger and delivery expenses,
and fees and disbursements of counsel for the Company and all independent
certified public accountants, underwriters (excluding discounts and commissions)
and other Persons retained by the Company will be borne by the Company.  In no
event shall the Company be obligated to pay any discounts or commissions with
respect to the Registrable Shares sold by any Holder.  In connection with each
Registration Statement, the Company will reimburse the Holders of included
Registrable Securities for the reasonable fees and disbursements of one counsel
chosen by the Holders of a majority of the included Registrable Securities.   














--------------------------------------------------------------------------------

(d)

Indemnification and Contribution

(i)

The Company shall indemnify each Holder of the Registrable Securities included
in any Registration Statement, each of its officers, directors and agents
(including brokers and underwriters selling Registrable Securities on behalf of
the Holder), and each Person, if any, who controls such Holder within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act against
all losses, claims, damages, expenses and/or liabilities (including all expenses
reasonably incurred in investigating, preparing or defending against any claim
whatsoever) to which any of them may become subject under the Act, the Exchange
Act, any state securities laws or otherwise, arising from such Registration
Statement, including, without limitation, any and all losses, claims, damages,
expenses and liabilities caused by (I) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, or (II)
any omission or alleged omission to state in the Registration Statement a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon information furnished in writing to Company by the Holder expressly for use
therein.

(ii)

If requested by the Company prior to the filing of any Registration Statement
covering the Registrable Securities, each Holder of the Registrable Securities
to be included in such Registration Statement shall severally, and not jointly,
indemnify the Company, its officers and directors and each Person, if any, who
controls the Company within the meaning of Section 15 of the Act or Section
20(a) of the Exchange Act, against all losses, claims, damages, expenses and/or
liabilities (including all expenses reasonably incurred in investigating,
preparing or defending against any claim whatsoever) to which they may become
subject under the Act, the Exchange Act or otherwise, arising from written
information furnished by such Holder, or their successors or assigns, for
specific inclusion in such Registration Statement, except that the maximum
amount which may be recovered from each Holder pursuant to this Section 3(c)(ii)
or otherwise shall be limited to the amount of net proceeds received by the
Holder from the sale of the Registrable Securities under such Registration
Statement.

(iii)

In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to this Section 3(c), such Person (an “Indemnified Party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses;
provided that the failure of any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent (and only to the extent that) that the Indemnifying Party
is materially prejudiced by such failure to notify.  In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (A) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (B) in the reasonable judgment of
such Indemnified Party representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.
 It is understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to














--------------------------------------------------------------------------------

any local counsel) at any time for all such Indemnified Parties (including in
the case of Holder, all of its officers, directors and controlling persons) and
that all such fees and expenses shall be reimbursed as they are incurred.  In
the case of any such separate firm for the Indemnified Parties, the Indemnified
Parties shall designate such firm in writing to the Indemnifying Party.  The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless such Indemnified Parties from and against any loss or liability (to the
extent stated above) by reason of such settlement or judgment.  No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.

(iv)

To the extent any indemnification by an Indemnifying Party is prohibited or
limited by law, the Indemnifying Party agrees to make the maximum contribution
with respect to any amounts for which, he, she or it would otherwise be liable
under this Section 3(c) to the fullest extent permitted by law; provided,
however, that (A) no contribution shall be made under circumstances where a
party would not have been liable for indemnification under this Section 3(c) and
(B) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning used in the Act) shall be entitled to contribution from any
party who was not guilty of such fraudulent misrepresentation.

(e)

Nothing contained in this Agreement shall be construed as requiring the Holders
to exercise their Warrants prior to the filing of any Registration Statement or
the effectiveness thereof.

(f)

The Company shall not, directly or indirectly, enter into any merger, business
combination or consolidation in which (i) the Company shall not be the surviving
corporation and (ii) the shareholders of the Company are to receive, in whole or
in part, capital stock or other securities of the surviving corporation, unless
the surviving corporation shall, prior to such merger, business combination or
consolidation, agree in writing to assume the obligations of the Company under
this Agreement, and for that purpose references hereunder to “Registrable
Securities” shall be deemed to include the securities which the Holders would be
entitled to receive in exchange for Registrable Securities under any such
merger, business combination or consolidation, provided that to the extent such
securities to be received are convertible into shares of Common Stock of the
issuer thereof, then any such shares of Common Stock as are issued or issuable
upon conversion of said convertible securities shall also be included within the
definition of “Registrable Securities.”

SECTION 4.  Definitions.  The following terms have the meanings set forth below:

“Act” means the Securities Act of 1933, as amended.

“Equity Securities” means the capital stock of a person or entity and/or any
options, warrants, calls, rights, commitments, convertible securities and other
securities pursuant to which the holder, directly or indirectly, has the right
to acquire (with or without additional consideration) capital stock or equity of
such person or entity.














--------------------------------------------------------------------------------

“Effectiveness Deadline” shall mean 180 days after the filing of the
Registration Statement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 “Filing Deadline” shall mean 60 days from the Loan Closing Date.

“Holders” means the Registered Holder, and the registered holders of all other
Warrants (including Additional Warrants) originally issued pursuant the Loan
Agreement, and the registered holders of the Registrable Securities.

“Loan Closing Date” means the date upon which the Loan is made to the Company
pursuant to the terms of the Loan Agreement.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.  

“Registered Holder” means the registered holder of this Warrant.

“Registrable Securities” means the Warrant Shares and any securities issued with
respect to the Warrant Shares by virtue of a stock dividend, stock split,
reclassification or reorganization, provided that the Warrant Shares and such
other securities shall no longer by Registrable Securities once they have been
sold or transferred pursuant to an effective Registration Statement under the
Act or pursuant to Rule 144.

“Registration” shall mean a registration of Registrable Securities under the Act
pursuant to Section 3 of this Agreement.

“Registration Statement” shall mean the Registration Statement, as amended from
time to time, filed with the SEC in connection with a Registration, and each
prospectus that is used in connection with such Registration Statement
(including any preliminary prospectus).

“Rule 144” means Rule 144 of the SEC under the Act.

“SEC” means the United States Securities and Exchange Commission, or any
successor regulatory agency.

“Warrant” means the right to purchase one or more Warrant Shares pursuant to the
terms of this Warrant, as the same may be transferred, divided or exchanged
pursuant to the terms hereof.

“Warrant Shares” means shares of the Common Stock issuable upon exercise of the
Warrant; provided, however, that if there is a change such that the securities
issuable upon exercise of the Warrant are issued by a Person other than the
Company or there is a change in the class of securities so issuable, then the
term “Warrant Shares” shall mean shares of the security issuable upon exercise
of the Warrant if such security is issuable in shares, or shall mean the
equivalent units in which such security is issuable if such security is not
issuable in shares.














--------------------------------------------------------------------------------

SECTION 5.  No Voting Rights; Limitations of Liability.  This Warrant shall not
entitle the holder hereof to any voting rights or other rights as a stockholder
of the Company.  No provision hereof, in the absence of affirmative action by
the Registered Holder to purchase Warrant Shares, and no enumeration herein of
the rights or privileges of the Registered Holder shall give rise to any
liability of such Registrable Holder for the Exercise Price or as a stockholder
of the Company.  

SECTION 6.  Warrant Transferable.  Subject to compliance with applicable
securities laws and the terms of this Section 6, this Warrant and all rights
hereunder are transferable, in whole or in part, without charge to the
Registered Holder upon surrender of this Warrant with a properly executed
Assignment (in the form of Exhibit II hereto) at the principal office of the
Company, subject to prior written approval by the Company.

SECTION 7.  Warrant Exchangeable for Different Denominations.  This Warrant is
exchangeable, upon the surrender hereof by the Registered Holder at the
principal office of the Company, for new Warrants of like tenor representing in
the aggregate the purchase rights hereunder, and each of such new Warrants shall
represent such portion of such rights as is designated by the Registered Holder
at the time of such surrender.  The date the Company initially issues this
Warrant shall be deemed to be the “Date of Issuance” hereof regardless of the
number of times new certificates representing the unexpired and unexercised
rights formerly represented by this Warrant shall be issued.  All Warrants
representing portions of the rights hereunder are referred to herein as the
“Warrants.”  

SECTION 8.  Replacement.  Upon receipt of evidence reasonably satisfactory to
the Company of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing this Warrant, and in the case of any such loss, theft
or destruction, upon receipt of indemnity reasonably satisfactory to the
Company, or, in the case of any such mutilation upon surrender of such
certificate, the Company shall (at the expense of the Registered Holder) execute
and deliver in lieu of such certificate a new certificate of like kind
representing the same rights represented by such lost, stolen, destroyed or
mutilated certificate and dated the date of such lost, stolen, destroyed or
mutilated certificate.  

SECTION 9.  Notices.  All notices, requests, deliveries, consents and other
communications provided for herein shall be in writing and shall be effective
upon delivery in person, faxed, or mailed by certified or registered mail,
return receipt requested, postage pre-paid, addressed as follows:

if to Company, to:
Dana Waldman, CEO

Voyant International Corporation

530 Lytton Ave. 2nd Floor

Palo Alto, CA 94301

















--------------------------------------------------------------------------------





with a copy to:
Richardson & Patel LLP

10900 Wilshire Boulevard, Suite 500

Los Angeles, CA 90024

Attn:  Benjamin M. Alexander, Esq.

Fax:  (310) 208-1154




if to the Lender, to:

MapleRidge Insurance Services, Inc.

114 Pacifica, Suite 130

Irvine, CA 92618


with a copy to:









or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a Registered Holder of Warrants) or to
the Registered Holders of Warrants (in the case of the Company) in accordance
with the provisions of this paragraph.

SECTION 10.  Amendment and Waiver.  Except as otherwise provided herein, the
provisions of the Warrants may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holders
representing a majority of the Warrant Shares obtainable upon exercise of the
then-outstanding Warrants; provided, however, that no such action may change the
Exercise Price of the Warrants or the number of shares or class of capital stock
obtainable upon exercise of each Warrant without the written consent of all
Holders.

SECTION 11.  Descriptive Headings; Governing Law.  

(a)

The descriptive headings of the several Sections of this Warrant are inserted
for convenience only and do not constitute a part of this Warrant.  

(b)

All issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.

SECTION 12.  Warrant Register.  The Company shall maintain at its principal
executive office books for the registration and the registration of transfer of
this Warrant.  The Company may deem and treat the Registered Holder as the
absolute owner hereof (notwithstanding any notation of ownership or other
writing thereon made by anyone) for all purposes and shall not be affected by
any notice to the contrary.














--------------------------------------------------------------------------------

SECTION 13.  Fractions of Shares.  The Company may, but shall not be required,
to issue a fraction of a Warrant Share upon the exercise of this Warrant in
whole or in part.  As to any fraction of a share which the Company elects not to
issue, the Company shall make a cash payment in respect of such fraction in an
amount equal to the same fraction of the market price of a Warrant Share on the
date of such exercise (as determined by the board of directors in its reasonable
discretion).

SECTION 14.  Attorneys’ Fees.  If any action, suit, arbitration or other
proceeding is instituted to remedy, prevent or obtain relief from a default in
the performance by any party to this Warrant of its obligations under this
Warrant, the prevailing party shall recover all of such party’s attorneys’ fees
incurred in each and every such action, suit, arbitration or other proceeding,
including any and all appeals or petitions therefrom.  As used in this Section,
attorneys’ fees shall be deemed to mean the full and actual costs of any legal
services actually performed in connection with the matters involved calculated
on the basis of the usual fee charged by the attorney performing such services
and shall not be limited to “reasonable attorneys’ fees” as defined in any
statute or rule of court.

* * * * *














--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers and to be dated as of the Date of
Issuance hereof.  




 

Voyant International Corporation

 

 

 

 

By:

 

      

 

 

 

 

 

 

 

 

















--------------------------------------------------------------------------------

EXHIBIT I

EXERCISE AGREEMENT

To:

Dated:  




The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W-____), hereby subscribes for the purchase of ______ Warrant
Shares covered by such Warrant and makes payment herewith in full therefor at
the price per share provided by such Warrant.  Please issue the Warrant Shares
in the following names and amounts:




Name

Number of Warrant Shares







 

Signature







 

Address

















--------------------------------------------------------------------------------

EXHIBIT II

ASSIGNMENT




FOR VALUE RECEIVED, LENDER_NAME hereby sells, assigns and transfers all of the
rights of the undersigned under the attached Warrant (Certificate No. W-_____)
with respect to the number of the Warrant Shares covered thereby set forth
below, unto:  

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 







 

Signature

 

 

 

 

 

 

 

 

 

 

 

Witness

 







The Assignee agrees to be bound by the terms of the Warrant.




 

Signature

 

 

 

 

 

 

 

 

 

 

 

Witness

 















